         Case 2:20-cv-01494-RAJ Document 92-1 Filed 09/18/21 Page 1 of 2




                                   Snohomish County Public Defender Association
                                   2722 Colby Avenue, Suite 200 • Everett, WA 98201-3527
                                   Phone: 425-339-6300 • Fax: 425-339-6363 • www.snocopda.org




        Ms. Hall, pursuant to your request I am providing you with the following information relating to
your now closed criminal case. This represents the most recent negotiation communication which I sent
on your behalf, and is therefore the negotiation communication most proximate in time to the dismissal
of your case by the State.



        I, Samuel Backman, on behalf of my client Cynjo Hall, sent the following negotiation message to
        the deputy prosecuting attorney handling Ms. Hall’s criminal case (Snohomish County District
        Court, cause number 18580A19D):

        Re: Cynjo Hall 18580A19D… “I’d just request dismissal; I think she made a mistake, but it was a
        mistake that she got fired for and being fired was the appropriate consequence for the mistake
        she made. You might also look at RCW 66.44.010: Local officers to enforce law—Authority of
        board—Liquor enforcement officers. (wa.gov). This statute is the subject of some house bills
        which update it to include language indicating that enforcement of Cannabis rules is also within
        the jurisdiction of Liquor and Cannabis enforcement officers, but as it currently exists it hasn’t
        been updated such that they have authority to investigate and charge criminal issues, at least
        that’s my reading. Initially I thought of this as more of a Knapsted motion, but now I think it’s a
        3.6 suppression issue since the search would have been illegal if they didn’t have authority to
        investigate in the first place. It’s a narrow issue but I think it’s there.”

        This message was sent from myself to the State’s representative in the matter on 8/17/2021.

        Respectfully

        Samuel Backman, WSBA: 56623
Case 2:20-cv-01494-RAJ Document 92-1 Filed 09/18/21 Page 2 of 2
